USCA1 Opinion

	




United States Court of Appeals
For the First Circuit
 

 
 
 
Nos. 02-1677, 02-1717
 
UNITED STATES OF AMERICA,
Appellee,
 
v.
 
ANGEL CASAS,
Defendant, Appellant.
 

 
No. 02-1708
UNITED STATES OF AMERICA,
Appellee,
 
v.
 
JOSÉ BONILLA-LUGO,
Defendant, Appellant.
 

 
No. 02-1716
UNITED STATES OF AMERICA,
Appellee,
 
v.
 
JOHN CORREY, A/K/A EARTH,
Defendant, Appellant.
 

 
No. 02-1996
UNITED STATES OF AMERICA,
Appellee,
 
v.
 
ANGEL LUIS PIZARRO-MORALES, A/K/A WEE,
Defendant, Appellant.
 

 
 

No. 02-1997
UNITED STATES OF AMERICA,
Appellee,
 
v.
 
RAMÓN FLORES-PLAZA,
Defendant, Appellant.
 

 
No. 02-2124
UNITED STATES OF AMERICA,
Appellee,
 
v.
 
RAYMOND NICOLAI-CABASSA, A/K/A RAY,
Defendant, Appellant
 

 
 
 
ERRATA SHEET
 
 
    The opinion of this Court issued on October 7, 2005, is
amended as follows:
 
    On page 3, line 8, replace "May" with "March".
 
    On page 31, line 8, replace "that sentencing courts" with "the
sentencing courts".
 
    On page 31, line 1 of footnote 19, replace "footnote 14" with
"footnote 15".
 
    On page 58, line 2 of footnote 35, replace "lead him" with
"led him".